Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Heil et al (US 2016/0133854) and Kim et al (US 2020/0411771) for the following reasons:

Heil et al discloses the compound:

    PNG
    media_image1.png
    372
    500
    media_image1.png
    Greyscale

where X is C(=O) or NR2, corresponding to the recited group NRa, where R2 is H. In the compound of the reference Ar1 in recited Formula 1 of claims 1 and 12 is a pyrene group. Claims 1 and 12 as amended recite that Ar1 is an unsubstituted phenylene group. Given that the compounds disclosed by Heil et al require a pyrene group for the recited group Ar1, the reference does not disclose or suggest a device comprising the compound of Formula 1 recited in claim 1 or the compound given by Formula 1 as recited in claim 12.

Kim et al discloses an intermediate compound with the following formula (Page 54):

    PNG
    media_image2.png
    518
    499
    media_image2.png
    Greyscale
,
where A1 and A2 are monocyclic rings such as benzene. Thus in this compound, Ar1 in Formula 1 recited in instant claims 1 and 12 is a lithium substituted benzene. Claims 1 and 12 as amended recite that Ar1 is an unsubstituted phenylene group. Given that the compounds disclosed by Kim et al require a lithium substituted benzene for the recited group Ar1, the reference does not disclose or suggest a device comprising the compound of Formula 1 recited in claim 1 or the compound given by Formula 1 as recited in claim 12.

	In light of the above, it is clear that Heil et al and Kim et al, either alone or in combination, do not disclose or suggest an organic electroluminescent device comprising the compound given by Formula 1 as recited in claim 1 or the compound of Formula 1 as recited in claim 12.

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767